Title: New York Ratifying Convention. First Speech of June 28 (Francis Childs’s Version), [28 June 1788]
From: Hamilton, Alexander,Childs, Francis
To: 


[Poughkeepsie, New York, June 28, 1788]
The hon. Mr. Hamilton. Mr. Chairman, in the course of these debates, it has been suggested, that the state of New-York has sustained peculiar misfortunes, from the mode of raising revenues by requisitions. I believe we shall now be able to prove, that this state, in the course of the late revolution, suffered the extremes of distress on account of this delusive system. To establish these facts, I shall beg leave to introduce a series of official papers, and resolutions of this state, as evidence of the sentiments of the people, during the most melancholy periods of the war. I shall request the secretary to read these papers, in the order in which I point them out.
